Order entered February 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00761-CR

                             DAVID LEE MORALES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F15-56719-I

                                           ORDER
       We REINSTATE this appeal.
       We abated the appeal for a hearing to determine why no brief has been filed. On
February 24, 2019, the supplemental reporter’s record of the hearing was filed. We ADOPT the
trial court’s February 20, 2019 findings that (1) appellant wishes to prosecute this appeal; (2)
appellant, who is indigent, is represented by appointed counsel William Pigg; and (3) counsel has
not abandoned the appeal and will have a brief filed by March 4, 2019.
       We ORDER appellant’s brief by March 4, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Nancy Kennedy,
Presiding Judge, Criminal District Court No. 2; William Pigg; and to the Dallas County District
Attorney.
                                                     /s/   LANA MYERS
                                                           JUSTICE